 


110 HR 6485 IH: Timely Due Process for the Disabled Act of 2008
U.S. House of Representatives
2008-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6485 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2008 
Ms. Castor introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act to provide that disability determinations under such title on the basis of hearings by the Commissioner of Social Security are made on a timely basis and to require the Commissioner to establish a program for monitoring each year the number of disability determinations which are in reconsideration. 
 
 
1.Short titleThis Act may be cited as the Timely Due Process for the Disabled Act of 2008. 
2.Establishment of time frames to ensure timely disability determinations 
(a)In generalSection 221(d) of such Act (42 U.S.C. 421(d)) is amended— 
(1)by inserting (1) after (d); and  
(2)by adding at the end the following new paragraph:  
 
(2) The Commissioner of Social Security shall ensure that— 
(A)the scheduling of the date for the hearing described in paragraph (1) occurs before the end of the period of 5 business days after the date of the request for the hearing; 
(B)the date scheduled for the hearing is during the period of 15 business days after the period of 60 business days after the date of the request; and 
(C)any disability determination on the basis of the hearing is issued before the end of the period of 15 business days after the date on which the hearing is concluded.. 
(b)Effective date 
(1)In generalThe amendments made by this section shall apply with respect to hearings under section 221(d) of the Social Security Act commenced on or after the date of the enactment of this Act. 
(2)Hearings requested prior to date of enactmentIn the case of any hearing described in paragraph (1) which was requested prior to the date of the enactment of this Act— 
(A)the requirements of subparagraph (A) of section 221(d)(2) of such Act (as added by subsection (a)) shall apply as if the date of the request for the hearing is the date of the enactment of this Act; and 
(B)the requirements of subparagraph (B) of such section 221(d)(2) shall be treated as met if the date scheduled for the hearing is during the period of 15 business days following the later of the last day of the period of 60 business days referred to in such subparagraph or the date of the enactment of this Act.  
3.Monitoring of disability determinations in reconsideration Section 221 of the Social Security Act (42 U.S.C. 421) is amended by adding at the end the following new subsection: 
 
(n)The Commissioner of Social Security shall establish and maintain a program under which— 
(1)there is established a target number for disability determinations under this section which are in reconsideration at the end of each year, and 
(2)progress toward attaining that target is regularly monitored and assessed during the year.. 
 
